BELCHER, Commissioner.
This is an appeal from an order denying application for bail, appellant being under indictment for the murder of his wife, a prior conviction with the death penalty assessed having been affirmed by this court in Alcorta v. State, Tex.Cr.App., 294 S.W.2d 112. But said conviction was thereafter set aside under the decision of the Supreme Court of the United States in Alcorta v. State of Texas, 355 U.S. 28, 78 S.Ct. 103, 2 L.Ed.2d 9, and remanded to the trial court in Alcorta v. State, Tex.Cr.App., 308 S.W.2d 519.
In cases of this kind we refrain from any discussion or comment upon the evidence.
We have considered all the facts and circumstances in evidence in the light of the decision of the Supreme Court of the United States, and we are unable to find that the trial judge abused his discretion in reaching the conclusion that this is not a bailable case.
The judgment is affirmed.
Opinion approved by the Court.